Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/28/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jiang et al. (US 2021/0182328 A1).

As to claim 1, Rollings et al.  teaches generating, by one or more processors, an embedding quality score based on an embedding of a first word and an embedding of a second word (paragraph [0071] [teaches for each extracted term a embedding vector is generated. In addition the embedding vector may be the component of multi-word phrases. In addition to ranking each of the extracted score based on the term and the term embedding vectors (it is noted that this ranking is being interpreted as the quality score)]).

As to claim 8, Rollings et al.  teaches generating, by one or more processors, an embedding quality score based on an embedding of a first word and an embedding of a second word (paragraph [0071] [teaches for each extracted term a embedding vector is generated. In addition the embedding vector may be the component of multi-word phrases. In addition to ranking each of the extracted score based on the term and the term embedding vectors (it is noted that this ranking is being interpreted as the quality score)]).

As to claim 15, Rollings et al.  teaches generating, by one or more processors, an embedding quality score based on an embedding of a first word and an embedding of a second word (paragraph [0071] [teaches for each extracted term a embedding vector is generated. In addition the embedding vector may be the component of multi-word phrases. In addition to ranking each of the extracted score based on the term and the term embedding vectors (it is noted that this ranking is being interpreted as the quality score)]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2 – 7, 9 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rollings et al. as applied to claims above, and further in view of Mihindukulasooriya et al. (US 2021/0109995 A1)

As to claims 2, 9 and 16 these claims are rejected for the same reasons as the independent claims above. Rollings et al.  does not explicitly teach receiving, by the one or more processors, the embedding for the first word; and receiving, by the one or more processors, the embedding for the second word.
Mihindukulasooriya et al. teaches receiving, by the one or more processors, the embedding for the first word; and receiving, by the one or more processors, the embedding for the second word  (paragraph [0036] lines 8 – 22 [discloses mapping terms from documents into vectors which have embedding terms within them, thus each term is embedding properly based on the determine vector]).
Rollings et al.   teaches a hierarchy based on embedding of portions of documents. However, Rollings et al.  does not explicitly discloses receiving embedding of words. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rollings et al.   by using the teaching of Mihindukulasooriya et al.  mapping of terms of embedding terms because Rollings et al.  as stated in paragraph [0047] being able to receive request and instruction via the interface in 


As to claims 3, 10 and 17 these claims are rejected for the same reasons as the independent claims above. Rollings et al.  teaches generating, by the one or more processors, a first asymmetry score for the embedding of the first word and the embedding of the second word (paragraph [0071] [teaches for each extracted term a embedding vector is generated. In addition the embedding vector may be the component of multi-word phrases. In addition to ranking each of the extracted score based on the term and the term embedding vectors]); 
Rollings et al.  does not explicitly teach generating, by the one or more processors, a second asymmetry score based on evocation data for the first word and evocation data for the second word; and generating, by the one or more processors, a spearman correlation based on the first asymmetry score and the second asymmetry score.
Mihindukulasooriya et al. teaches generating, by the one or more processors, a second asymmetry score based on evocation data for the first word and evocation data for the second word (paragraph [0055] [discloses generating based on the vector of the terms and Euclidean distance score]); and generating, by the one or more processors, a spearman correlation based on the first asymmetry score and the second asymmetry score (paragraph [0063] [discloses threshold evaluation that is taken into consideration based on the vector and the cosine similarity score in order to make a final determination]).
The motivation for combining Rollings et al.  with Mihindukulasooriya et al. are the same as set forth above with respect to claim 2.

As to claims 4, 11 and 18 these claims are rejected for the same reasons as the independent and dependent claims above. Rollings et al.  does not explicitly teach receiving, by the one or more processors, evocation data for a first word and a second word from an evocation dataset.
Mihindukulasooriya et al. teaches receiving, by the one or more processors, evocation data for a first word and a second word from an evocation dataset (paragraph [0030] [discloses subset of term (it is noted that the subset of terms is being interpreted as the evocation data) based on the extracted collection of terms from the documents]).
The motivation for combining Rollings et al.  with Mihindukulasooriya et al. are the same as set forth above with respect to claim 2.

As to claims 5, 12 and 19 these claims are rejected for the same reasons as the independent claims above. Rollings et al.  does not explicitly teach embedding, by the one or more processors, the first word using a word embedding model; and embedding, by the one or more processors, the second word using the word embedding model.
Mihindukulasooriya et al. teaches embedding, by the one or more processors, the first word using a word embedding model; and embedding, by the one or more processors, the second word using the word embedding model. (paragraph [0036] lines 8 – 22 [discloses mapping terms from documents into vectors which have embedding terms within them, thus each term is embedding properly based on the determine vector]).
The motivation for combining Rollings et al.  with Mihindukulasooriya et al. are the same as set forth above with respect to claim 2.

As to claims 6 and 13 these claims are rejected for the same reasons as the dependent claims above. Rollings et al.  does not explicitly teach generating, by the one or more processors, the conditional distributions of the embedding of the first word and the embedding of the second word; and generating, by the one or more processors, a log asymmetric ratio based on the conditional distributions of the first word and second word.
Mihindukulasooriya et al. teaches generating, by the one or more processors, the conditional distributions of the embedding of the first word and the embedding of the second word (paragraph [0036] lines 8 – 22 [discloses mapping terms from documents into vectors which have embedding terms within them, thus each term is embedding properly based on the determine vector]); and generating, by the one or more processors, a log asymmetric ratio based on the conditional distributions of the first word and second word. (paragraph [0063] lines 5 – 7 [discloses a cosine similarity vector between two terms ]).
The motivation for combining Rollings et al.  with Mihindukulasooriya et al. are the same as set forth above with respect to claim 2.

As to claims 7, 14 and 20 these claims are rejected for the same reasons as the dependent claims above. Rollings et al.  does not explicitly teach wherein the word embedding model is a contextual word embedding model utilizing a neural network.
Mihindukulasooriya et al. teaches wherein the word embedding model is a contextual word embedding model utilizing a neural network (paragraph [0031] lines 9 – 13 [discloses the use of the neural network based on embedding techniques]).
The motivation for combining Rollings et al.  with Mihindukulasooriya et al. are the same as set forth above with respect to claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bowden JR. et al. (US 11, 263, 209 B1)
Jain et al. (US 2021/0279420 A1) Discloses a method for detecting using a semantic relatedness to classy segments.

JANAKIRAMAN (US 2021/0136096 A1) Discloses utilizing natural language process for leaning approaches for semantics network activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167